DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 15A-B shows the support cart being labeled as both 110 and 310 in the different figures and they both should be labeled 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The paragraph numbers jump around as seen on pages 3, 4, 6, and 10
Throughout the disclosure “transcom” should be replaced with “transom”
Page 8, paragraph [0037], “support cart 120” should say “support cart 110”
Page 8, paragraph [0038], “mounting bracket 12 12” should delete the extra reference number and say “mounting bracket 12”
Page 11, paragraph [0037], “the support cart 210” is referencing figures 15A-B which shows the support cart being labeled as 110 and 310, but based on the previous referencing of the support cart it should say “the support cart 110”
Appropriate correction is required.

Claim Objections
Claims 2, 4, and 7-10 objected to because of the following informalities:  
Claim 2, “transcom” should say “transom”
Claim 4 and claim 9, “transcom” should say “transom”
Claim 4 should depend from claim 2 since “the transcom member” is not in claim 3
Claim 7 should start with “The support cart of claim 6,”
Claim 8, line 1, “further a transcom member” should say “further including a transom member”
Claims 9 should depend from claim 2 since “the transcom member” is not in claim 3
Claims 8-10 should start with “The outboard motor support and transport system of claim”
Claims 2 and 8 have the same limitations 
Claims 4 and 9 have the same limitations
Claim 5 and 10 have the same limitations
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dolch (WO-2009146376-A1/ US-20100133207-A1).

Regarding claim 1, Dolch teaches an outboard motor support and transport system (a self-contained outboard motor transportation and storage system 100, fig.1, paragraph 
a support frame member (support frame member includes frames that are generally triangular with sides 405, 415, and 425, fig.4, paragraph [0041]) with a first side (side 415, fig.4, paragraph [0041]) substantially perpendicular to a second side (side 405, fig.4, paragraph [0041]) and a third side (side 425, fig.4, paragraph [0041]) inclined to the first and second side; 
a handle member (handles 490, fig.4, paragraph [0047]) coupled to a first end of the first side (handle member is connected at end 450, fig.4, paragraph [0041] and [0047]) of the support frame; 
a first pivot member (wheels 410, fig.4, paragraph [0041] and [0054]) coupled to a second end of the first side (wheels 410 are coupled to end 440,fig.4) of the support frame; and 
a second pivot member (corner 460, fig.4, paragraph [0041]) formed between the second and third sides of the support frame; and 
a support rack member (maintenance rack 200, figs.1-3, paragraph [0029]) having a storage cavity (storage cavity is the space inside the frame of rack 200 where motor cart 400 can be stored, figs.1-2, paragraph [0055]) with an opening at a first end (first end is the side with inversed portions 240 and is open to receive the motor cart 400, figs.1-2, paragraph [0055]), wherein the first pivot member of the support cart configured to transport the support cart and the support rack member (wheels 410 can transport both the rack 200 and the motor cart 400, fig.1, paragraph [0055]) .



Regarding claim 3, Dolch teaches further comprising a pivot support member (perpendicular portion 465, fig.4, paragraph [0048]) formed between the second pivot member and the third side of the support frame configured to allow a user to provide weight to support a pivot of the support cart (fig.4, paragraph [0048]).

Regarding claim 5, Dolch teaches wherein the handle member extends in a direction perpendicular to the first side of the support frame (Handles 490 extends perpendicular to first side 415, fig.4).

Regarding claim 6, Dolch teaches a support cart (outboard motor cart 400, Fig.4, paragraph [0029]) comprising: 
a support frame member (support frame member includes frames that are generally triangular with sides 405, 415, and 425, fig.4, paragraph [0041]) having a first side (side 415, fig.4, paragraph [0041]) substantially perpendicular to a second side (side 405, fig.4, paragraph [0041]) and a third side (side 425, fig.4, paragraph [0041]) inclined to the first and second side; 

a first pivot member (wheels 410, fig.4, paragraph [0041] and [0054]) coupled to a second end of the first side (wheels 410 are coupled to end 440,fig.4) of the support frame; and 
a second pivot member (corner 460, fig.4, paragraph [0041]) formed between the second and third sides of the support frame.

Regarding claim 7, Dolch teaches further comprising a pivot support (perpendicular portion 465, fig.4, paragraph [0048]) formed between the second pivot member and the third side of the support frame (fig.4, paragraph [0048]).

Regarding claim 8, Dolch teaches further a transcom member (transom 480, fig.5, paragraph [0044]-[0045]) coupled between the first and third sides of the support frame to detachably support an outboard motor (transom 480 supports outboard motor 110, figs.5-6, paragraph [0044]-[0045]).

Regarding claim 10, Dolch teaches wherein the handle member extends in a direction perpendicular to the first side of the support frame (Handles 490 extends perpendicular to first side 415, fig.4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dolch (WO-2009146376-A1/ US-20100133207-A1).

Regarding claims 4 and 9, Dolch teaches an outboard motor support and transport system of claim 1 with a transom, but fails to teach wherein the transom member is inclined about 14 degrees from the first side of the support frame.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).   Therefore, it would be obvious to try the transom member at different angles with respect to the first side, since having the transom at different angels could help line up the transom with the tilt bracket of the outboard motor to make it easier to mount. Also, having different angles between the transom and the first side could allow the cart of Dolch to accommodate different size outboard motors. Finally, trying different angles between the transom and the first side can change the weight distribution on the wheels, center of gravity, and improve overall stability of the cart while holding the outboard motor. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Collins (US-20170101119-A1) teaches an interlocking primary and secondary cart assemblies with triangular frame structure for the transport cart. Winkel (US-20120298788-A1) teaches a transporter for containers of spooled wire or cable with a removable handle. Benoit (US-20120223501-A1) teaches a self-tracking cart which is received by a housing. Hollins (US-20110020099-A1) teaches an outboard motor carrier with wheels and pivoting arrangements. Morrison (US-20040051266-A1) teaches a carrying cart for trolling motor and battery with handle, wheels, and triangular shaped frame. Richardson (US-20020084606-A1) teaches an outboard motor caddy and stand with hand truck design and inclined third side. Peters (US-20020070518-A1) teaches a hand truck attachment for retaining cargo with pivoting points. McCrory (US-5566960-A) teaches an outboard motor caddy with perpendicular and removable handle assembly. Crabtree (US-5123803-A) teaches a stern drive handling device. Yoder (US-3545786-A) teaches a cart with an adjustable handle and can hold an outboard motor. Halverson (US-3100048-A) teaches a sports equipment carrying cart for carrying an outboard motor or other sports equipment. Hunziker (US-3089602-A) teaches a hand truck for outboard motors. Rupert (US-3045851-A) teaches an outboard motor lift cart. Beaman (US-3071387-A) teaches an outboard motor carrier with handle assembly.Stewart (US-2860887-A) teaches an outboard motor cart and stand. Sosalla (US-2838320-A) teaches and outboard motor carrier. Koepke (US-2745673-A) teaches an outboard motor carrier with inclined motor mount. Andrews (US-2723130-A) teaches a wheeled 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618